11 So.3d 440 (2009)
Persidio JIMENEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-287.
District Court of Appeal of Florida, Third District.
May 27, 2009.
*441 Persidio Jimenez, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
We affirm the trial court's order finding that Jimenez violated conditions of his probation. See Isaac v. State, 971 So.2d 908, 909 (Fla. 3d DCA 2007). On remand, the clerk of the circuit court shall take the necessary measures to reflect entry of the trial court's order of December 12, 2008, which in part corrected Jimenez's sentence from ten to five years in circuit court case number 06-42951.[1]
Affirmed and remanded to the clerk of the circuit court with instructions.
NOTES
[1]  For example, the circuit court clerk's docket for 06-42951 reveals that only a motion to correct a clerical error at sentencing was recorded on December 16, 2008. Recordation of the December 12th order should also assist the Department of Corrections in updating Jimenez's records.